DETAILED ACTION
Claims 1-20 are pending. 
Claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim  objected to because of the following informalities:  
In order to provide clarity, it is suggested to amend “through-aid-dried” to “through-air-dried” in line 2 of claim 16.
   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnholtz et al. (US 2013/0302566) (Barnholtz) in view of Dyer et al. (US 2010/0203291) (Dyer), taken in view of evidence provided by Complete Textile Glossary.  
Barnholtz et al. (US 2013/0302566) is cited in the IDS filed 01/16/2018.
Regarding claims 1 and 3-18
Barnholtz teaches a fibrous structure comprising a co-formed layer comprising a plurality of polypropylene filaments and a plurality of wood pulp fibers commingled and mixed together (i.e., plurality of fibrous elements) (per claims 3-7) (Barnholtz, [0096]; [0127]; FIG. 1), wherein the amount of pulp fibers present in the co-formed layer is 75% by weight (Barnholtz, [0127]). The co-formed layer of Barnholtz corresponds to the second portion comprising a cellulose content of 75% by weight of fibrous elements. 
Barnholtz teaches a meltblown layer of meltblown polypropylene filaments is added to one side of the co-formed fibrous structure in order to reduce the lint created from the fibrous structure during use by consumers (per claims 8-12) (Barnholtz, [0128]; FIG. 6A). The 

Barnholtz does not explicitly teach a third portion of the fibrous structure comprising a cellulose content of 95 to 100% by weight of fibrous elements. 

With respect to the difference, Dyer teaches using coform materials to form wiping products or personal absorbent products (Dyer, [0134]). Dyer teaches a coform web bonded to a tissue web (Dyer, [0128]), wherein the tissue web contains pulp fibers in an amount greater than 90% by weight and is formed according to a wet lay process (per claim 13) (Dyer, [0129]). Dyer further teaches the tissue web is further embossed (i.e., textured, three-dimensional patterned, per claims 14-15), creped through-air dried, or uncreped through-air dried (per claim 16-18) (Dyer, [0129]). As evidenced by the Complete Textile Glossary, embossing produces raised or projected figures or designs in relief on fabric surfaces (i.e., textured, three-dimensional patterned) (page 57, see entry 2).
	As Dyer expressly teaches, bonding a coform web to a tissue web provides a product having a dual texture on each side with two distinct wiping surfaces (Dyer, [0128]). 
	Dyer and Barnholtz are analogous art as they are both drawn to fibrous structure for use in wiping products or personal absorbent products (Barnholtz, [0053]; [0126]).
	In light of the motivation of bonding an embossed, creped through-air dried, or uncreped through-air dried wetlaid tissue web comprising greater than 90% by weight of pulp fibers to a coform web as taught by Dyer, it therefore would have been obvious to one of ordinary skill in the art to bond an embossed, creped through-air dried, or uncreped through-air dried wetlaid tissue web comprising greater than 90% by weight of pulp fibers to the co-formed layer of Barnholtz, in order to produce a wiping material having a dual texture on each side with two distinct wiping surfaces, and thereby arrive at the claimed invention. 

It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Give Barnholtz in view of Dyer teaches a fibrous structure co-formed layer comprising a cellulose content of 75% by weight of pulp fibers (i.e., second portion), a meltblown layer comprising a cellulose content of 0% by weight (i.e., first portion), and an embossed, creped through-air dried, or uncreped through-air dried wetlaid tissue layer comprising a cellulose content of 90% by weight or greater (i.e., third portion), it is clear the fibrous structure exhibits a thickness and wherein the fibrous structure exhibits a cellulose content that varies throughout the thickness of the fibrous structure. 

Regarding claim 2
Given that the material and structure of each of the first, second, and third portions of the fibrous structure of Barnholtz in view of Dyer is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the first, second, and third portions of fibrous structure of Barnholtz in view of Dyer would intrinsically be visually discernible from each other, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnholtz et al. (US 2013/0302566) (Barnholtz) in view of Dyer et al. (US 2010/0203291) (Dyer), as applied in claim 13 above, and further in view of Ostendorf et al. (US 2015/0176220) (Ostendorf). 
Regarding claims 19-20
Barnholtz in view of Dyer teaches all of the limitation of claim 13 above. While Barnholtz in view of Dyer teaches the wetlaid tissue web is creped (Dyer, [0129]), Barnholtz in view of Dyer does not explicitly teach if the tissue web is fabric-creped or belt-creped. 
With respect to the difference, Ostendorf teaches a sanitary tissue product employing fibrous structures (Ostendorf, abstract), wherein the fibrous structure is a creped wet-laid fibrous structure (Ostendorf, [0110-0111]). 
Ostendorf teaches the fibrous stricture is fabric creped or belt creped (Ostendorf, [0086]; [0113]; [0149-0150]; FIG. 11-12; claims 7-8)
As Ostendorf expressly teaches, creping, such as fabric creping or belt creping, is an integral part of fibrous structure and/or sanitary tissue paper making, helping to produce the desired balance of strength, stretch, softness, absorbency (Ostendorf, [0120]; [0132]).
Ostendorf and Barnholtz in view of Dyer are analogous art as they are both drawn to fibrous structures for sanitary tissue products. 
In light of the disclosure of producing a creped fibrous structure as provided by Ostendorf, it therefore would have been obvious to one of ordinary skill in the art to fabric-crepe or belt-crepe the wetlaid tissue web of Barnholtz in view of Dyer, in order to produce a fabric-creped or belt-creped wetlaid tissue web for use in a sanitary tissue product, and help to . 

Claims 1-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al. (US 4,885,202) (Lloyd) in view of Dyer et al. (US 2010/0203291) (Dyer) and Barnholtz et al. (US 2013/0302566) (Barnholtz), taken in view of evidence provided Lloyd et al. (US 4,623,576) (Lloyd II) and Complete Textile Glossary. 
Barnholtz et al. (US 2013/0302566) is cited in the IDS filed 01/16/2018.
Regarding claims 1, 3-8, and 13-18
Lloyd teaches a tissue laminate made with two outer tissue plies thermally bonded to a center meltblown layer consisting of meltblown polypropylene fibers (per claim 8) (Lloyd, abstract; col. 2 lines 64-68; col. 3 lines 4-6; FIG. 2), wherein each tissue ply can be any cellulosic web (Lloyd, col. 1 line 38). The tissue laminate of Lloyd corresponds to a fibrous structure comprising a plurality of fibrous elements. FIG. 2 of Lloyd shows the fibrous structure exhibits a thickness and the first, second, and third portions are visually discernible from each other. The layer of meltblown polypropylene fibers of Lloyd corresponds to a first portion comprising 0% by weight of cellulosic fibrous elements. 
Lloyd teaches a coformed web (per claim 7) made by meltblowing thermoplastic fibers in combination with cellulosic fibers is suitably used as the outer tissue ply, as the presence of thermoplastic fibers blended with the cellulose fibers of the tissue plies can improve the bonding between the tissue plies an the meltblown fibers (Lloyd, col. 2 lines 38-52). Lloyd further teaches the coformed web are described in U.S. Pat. No. 4,623,576 to Lloyd et al. (Lloyd, col. 1 lines 53-55), which teaches the coformed web comprises mixed (i.e., commingled; per claim 3) cellulosic pulp fibers (per claim 4) and polypropylene microfibers (per claims 5-6), wherein the cellulose content in the coformed web is from about 20 to about 70 percent (Lloyd II, claim 1; col. 3 lines 51-63; col. 4 lines 5-16; FIG. 1). Therefore, the coformed web corresponds to the 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Lloyd teaches each tissue ply can be any cellulosic web, wherein the two plies can be different depending on the desired characteristics of the tissue product (Lloyd, col. 1 lines 38-42). Lloyd further teaches using a creped tissue consisting of cellulosic papermaking fibers (Lloyd, col. 2 line 68 – col. 3 line 3; col. 3 lines 15-16). 

Lloyd does not explicitly teach using the creped tissue consisting of papermaking fibers and coform web together as the outer tissue plies (A) or the coformed web comprising a mixture of fibers and filaments (B). 

	With respect to the difference, Dyer (A) teaches using coform materials to form wiping products, such as towels (Dyer, [0007]; [0134]). Dyer teaches a coform web bonded to a tissue web (Dyer, [0128]), wherein the tissue web contains pulp fibers in an amount greater than 90% by weight and is formed according to a wet lay process (per claim 13) (Dyer, [0129]). Dyer further teaches the tissue web is further embossed (i.e., textured, three-dimensional pattern, per claims 14-15), creped through-air dried, or uncreped through-air dried (per claim 16-18) (Dyer, [0129]). As evidenced by the Complete Textile Glossary, embossing produces raised or projected figures or designs in relief on fabric surfaces (i.e., textured, three-dimensional pattern) (page 57, see entry 2).

	Dyer and Lloyd are analogous art as they are both drawn to fibrous structure for use as wiping products, such as paper towel.
	In light of the motivation of bonding an embossed, creped through-air dried, or uncreped through-air dried wetlaid tissue web comprising greater than 90% by weight of pulp fibers to a coform web as taught by Dyer, it therefore would have been obvious to one of ordinary skill in the art to use an embossed, creped through-air dried, or uncreped through-air dried wetlaid tissue web comprising greater than 90% by weight of pulp fibers as the second outer tissue ply in Lloyd, in order to produce a wiping material having a dual texture on each side with two distinct wiping surfaces, and thereby arrive at the claimed invention. 
	Therefore, the embossed, creped through-air dried, or uncreped through-air dried wetlaid tissue web corresponds to the third portion of the fibrous structure comprising 90% or more by weight of cellulosic fibrous elements. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	With respect to the difference, Barnholtz (B) teaches a coformed fibrous structure for use in paper towels (Barnholtz, [0041-0042]; [0114]; [0053]; claim 20), wherein the co-formed fibrous structure comprises wood pulp fibers and polypropylene filaments (Barnholtz, [0096] FIG. 1). 
	Barnholtz and Lloyd in view of Dyer are analogous art as they are both drawn to fibrous structures for use as wiping product, such as paper towel.
In re Leshin, 227 F.2d 198 (CCPA 1960).

	Given the tissue laminate of Lloyd in view of Dyer and Barnholtz comprises a co-form web comprising 20 to 70% by weight of cellulosic fibrous elements (i.e., second portion), a meltblown layer comprising 0% by weight of cellulosic fibrous elements (i.e., first portion), and an embossed, creped through-air dried, or uncreped through-air dried wetlaid tissue web comprising greater than 90% by weight of cellulosic fibrous elements (i.e., third portion), it is clear the tissue laminate exhibits a cellulose content that varies throughout the thickness of tissue laminate. 

Regarding claim 2
Given that the material and structure of each of the first, second, and third portions of the fibrous structure of Lloyd in view of Dyer and Barnholtz is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the first, second, and third portions of fibrous structure of Lloyd in view of Dyer and Barnholtz would intrinsically be visually discernible from each other, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 9-12
Lloyd in view of Dyer and Barnholtz teaches all of the limitation of claim 8 above. While Lloyd teaches the meltblown layer consists of polypropylene meltblown fibers (Lloyd, col. 3 lines 3-6), Lloyd does not explicitly teach the meltblown fibers are filaments. 

With respect to the difference, Barnholtz teaches a fibrous structure for use in sanitary tissue products, such as paper towels (Barnholtz, [0114]; [0053]; claim 20), wherein the fibrous structure is a layered fibrous structure comprising a first layer 26, a second layer 28, and a third layer 30 (Barnholtz, [0100]; FIG. 5). 
Barnholtz teaches the first layer 26 and the third layer 30 comprise a mixture of a plurality of filaments and a plurality of pulp fibers while the second layer 28 comprises a plurality of filaments (Barnholtz, [0100]; FIG. 5), wherein polypropylene is a suitable material for the filaments (Barnholtz, [0047]). 
	Barnholtz and Lloyd in view of Dyer and Barnholtz are analogous art as they are both drawn to fibrous structures for use as wiping product, such as paper towel.
	In light of the disclosure by Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to use filaments in the meltblown layer of Lloyd in view of Dyer and Barnholtz, to produce a meltblown layer comprising meltblown polypropylene filaments, as Barnholtz teaches that filaments are suitable for use in an inner meltblown layer for a sanitary tissue product, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al. (US 4,885,202) (Lloyd) in view of Dyer et al. (US 2010/0203291) (Dyer) and Barnholtz et al. (US 2013/0302566) (Barnholtz), as applied in claim 13 above, and further in view of Ostendorf et al. (US 2015/0176220) (Ostendorf). 
Regarding claims 19-20
Lloyd in view of Dyer and Barnholtz teaches all of the limitation of claim 13 above. While Lloyd in view of Barnholtz and Dyer teaches the wetlaid tissue web is creped (Dyer, [0129]), Lloyd in view of Barnholtz and Dyer does not explicitly teach if the tissue web is fabric-creped or belt-creped. 
With respect to the difference, Ostendorf teaches a sanitary tissue product employing fibrous structures (Ostendorf, abstract), wherein the fibrous structure is a creped wet-laid fibrous structure (Ostendorf, [0110-0111]). 
Ostendorf teaches the fibrous stricture is fabric creped or belt creped (Ostendorf, [0086]; [0113]; [0149-0150]; FIG. 11-12; claims 7-8)
As Ostendorf expressly teaches, creping, such as fabric creping or belt creping, is an integral part of fibrous structure and/or sanitary tissue paper making, helping to produce the desired balance of strength, stretch, softness, absorbency (Ostendorf, [0120]; [0132]).
Ostendorf and Lloyd in view of Dyer and Barnholtz are analogous art as they are both drawn to fibrous structures for sanitary tissue products. 
In light of the disclosure of producing a creped fibrous structure as provided by Ostendorf, it therefore would have been obvious to one of ordinary skill in the art to fabric-crepe or belt-crepe the wetlaid tissue web of Lloyd in view of Barnholtz and Dyer, in order to produce a fabric-creped or belt-creped wetlaid tissue web for use in a sanitary tissue product, and help to produce the desired balance of strength, stretch, softness, absorbency in the fibrous structure, and thereby arrive at the claimed invention. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789